Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 53 are objected to because of the following informalities: 
Claim 5 depends from cancelled claim 3. For purposes of examination, the claim will depend from claim 1. 
Claim 53 contains the recitation “claim 43comprising:”. There should be a space between the number 43 and comprising.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-14, 23, 28, 31, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9, 23 and 46, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the drive system". This is confusing since the drive system is not a required part of the claimed invention. Claim 9, from which claim 12 depends, includes the drive system preceded by the recitation “and/or”.
Claim 13 is rejected as being dependent from a rejected base claim.
Claim 14 recites the limitation "a first elevator device" and "a second elevator device". It is unclear if the first elevator device and second elevator device are structures in addition to or included as one of the “one or more elevator devices” as recited in claim 1.
Claim 23 recites the limitation "wherein the rack”. It is unclear if "the rack" refers to one rack, more than one rack, or each rack of the one or more racks as recited in claim 1.
Claims 28, 31 and 32 recite the limitation "the carrier". There is a lack of antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-10, 15, 17-19, 26, 28-29, 31, 33-34, 36, 43, 45-48, 53 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirai et al. (U.S. Patent Application Publication No. 2014/0017043).
For claim 1, Hirai et al. discloses a high density horticulture growing system (as discussed in the abstract) comprising:
one or more racks (Figs. 1: 120, Fig. 2: R1, R2, R3), each rack comprising a frame (Fig. 1: 123) to which one or more longitudinal supports (Figs. 1, 2 and 4: S1, S2, S3) are coupled at a plurality of vertically spaced levels (as shown in Figs. 1, 5A-5D and 6A-6D and discussed in [0054]) to support a plurality of containers (Fig. 3: 112) in which crops are grown (as discussed in the abstract); and one or more elevator devices (Fig. 2: 131 and discussed in [0063]) to automatically move the containers between the vertically spaced levels.
For claim 5, Hirai et al. discloses the growing system of claim 3, wherein each longitudinal support comprises one or more of the following: a low friction surface 
For claim 7, Hirai et al. discloses the growing system of claim 1, wherein each of the elevator devices (Fig. 2: 131) comprises a carrier (142) to transport the containers between the vertically spaced levels (as discussed in [0064]).
For claim 8, Hirai et al. discloses the growing system of claim 7, wherein the carrier (Fig. 2: 142) of each of the elevator devices (131) comprises a platform to support one or more containers (as discussed in [0067]), wherein the platform is optionally inclined (this language indicates the inclined platform is not a required part of the claimed invention).
For claim 9, Hirai et al. discloses the growing system of claim 7, wherein each of the elevator devices (Fig. 2: 131) comprises: a ram, such as a hydraulic ram, a pneumatic ram or an electric ram, to push the containers from the carrier onto the one or more longitudinal supports at the vertically spaced levels; and/or a drive system (as discussed in [0065]: driving member) to move the respective carrier along the respective vertical guide between the vertically spaced levels.
For claim 10, Hirai et al. discloses the growing system of claim 7, wherein the carrier (Fig. 2: 142) of each of the elevator devices (131) is mounted via one or more rollers (132) to one or more vertical guides (as discussed in [0064] and [0066]).
For claim 15, Hirai et al. discloses the growing system of claim 1, further comprising a watering system (Fig. 2: 150) to water the crops in each rack, wherein 
For claim 17, Hirai et al. discloses the growing system of claim 15, wherein the watering system (Fig. 2: 150) comprises a secondary watering system (Figs. 2 and 4 and as discussed in [0087]: 154) to circulate water through at least part of the longitudinal supports of each rack.
For claim 18, Hirai et al. discloses the growing system of claim 15, wherein the watering system (Fig. 2: 150) comprises one or more water outlets (Figs. 2 and 4: 158) on each rack which align with a respective input aperture of each container (as shown in Fig. 4) to provide water to the container when the container is in a predetermined position on the rack.
For claim 19, Hirai et al. discloses the growing system of claim 1, wherein each container (Fig. 3: 112) is elongate and comprises one or more of the following: a plurality of crop apertures to receive crops; one or more channels (Fig. 3: channel 113) to direct water to the crops; an output aperture (Fig. 3: outlet 114) to enable unused water to exit the container (as discussed in [0060]).
For claim 26, Hirai et al. discloses the growing system of claim 1, further comprising a first conveying device (Figs. 1-2: 149a) to move containers horizontally to each rack (as discussed in [0071]) from a crop planting area (Fig. 1 and as discussed in [0103]: 161).
For claim 28, Hirai et al. discloses the growing system of claim 26, wherein the carrier (Fig. 2: 142) of one of the elevator devices (131) lifts containers, transported 
For claim 29, Hirai et al. discloses the growing system of claim 26, further comprising a second conveying device (Figs. 1-2: 149b) to move containers from each rack (Fig. 2: R1, R2, R3), to a crop storage area (Fig. 1 and as discussed in [0103]: 161).
For claim 31, Hirai et al. discloses the growing system of claim 29, wherein the carrier (Fig. 2: 142) of one of the elevator devices (131) lowers containers onto the second conveying device (Figs. 1-2: 149b) from one or more levels of the respective rack (Fig. 2: the containers can be lowered onto the second conveying device 149b from any of the uppermost racks R1, R3).
For claim 33, Hirai et al. discloses the growing system of claim 26, wherein, when a container (Fig. 3: 112) is moved from one of the racks (Fig. 2: R1) to a crop storage area (Fig. 2: R2 with a greater height between the shelves), the respective rack receives a container from the crop planting area (as discussed in [0104]: 161).
For claim 34, Hirai et al. discloses the growing system of claim 26, wherein the crop storage area (Fig. 1 and as discussed in [0103]: 161) comprises one or more of the following: an inclined conveyor to move containers from one side of the storage area to the other; a bench (Fig. 1: station platform 122) for housing the inclined conveyor; one or more elevators to lift the containers from the inclined conveyor to a surface of the bench; one or more sealable doors in one or more walls or surfaces of the bench.
For claim 36, Hirai et al. discloses the growing system of claim 1, further comprising one or more of the following sensors to monitor one or more parameters 
For claim 43, Hirai et al. discloses a crop method in a high density horticulture growing system (as discussed in the abstract) comprising one or more racks (Figs. 1: 120, Fig. 2: R1, R2, R3), each rack comprising a frame (Fig. 1: 123) to which one or more longitudinal supports (Figs. 1, 2 and 4: S1, S2, S3) are coupled at a plurality of vertically spaced levels (as shown in Figs. 1, 5A-5D and 6A-6D and discussed in [0054]) to support a plurality of containers (Fig. 3: 112) in which crops are grown (as discussed in the abstract) and one or more elevator devices (Fig. 2: 131 and discussed in [0063]) to automatically move the containers between the vertically spaced levels, the method comprising: growing crops in the plurality of containers (as shown in Fig. 3); and automatically moving the plurality of containers between the vertically spaced levels via the one or more elevator devices while the crops grow to control growth conditions for the crops in the containers (as discussed in [0064]).
For claim 45, Hirai et al. discloses the method of claim 43, comprising moving each of the containers through a highest of the vertically spaced levels to expose the crops in the respective container to maximum natural light levels (as discussed in [0123]).

For claim 47, Hirai et al. discloses the method of claim 43, comprising moving each of the containers to the highest of the vertically spaced levels for the same duration (as discussed in [0123] and [0124]: equally applying containers to both sides of the racks and moving each container to the uppermost cultivation rack S1 defines the same duration), or a similar duration each day during daylight.
For claim 48, Hirai et al. discloses the method of claim 43, comprising watering the crops in the containers (Fig. 2: 112) when the containers are at the highest of the vertically spaced levels (as shown in Fig. 2 and discussed in [0088]: at water supply path 152a).
For claim 53, Hirai et al. discloses the method of claim 43 comprising: one or more of the following: moving containers at least horizontally to each rack (as discussed in [0071]) from a crop planting area (Fig. 1 and as discussed in [0103]: 161) via a first conveying device (Figs. 1-2: 149a); moving containers at least horizontally from each rack to a crop storage area via a second conveying device.
For claim 55, Hirai et al. shows a non-transitory computer readable medium comprising computer readable code components that when selectively executed by a computer processor (as discussed in [0052]: “a control device 105 controlling the conveying device 130”) automatically move containers of a high density horticulture .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Okabe et al. (U.S. Patent No. 7,278,237).
For claim 6, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show wherein each rack is modular such that the number and/or spacing of the vertically spaced levels can be changed. However, Okabe et al. teaches a horticulture growing system comprising: one or more racks (Figs. 1-2: 3, 4, 5, 6); wherein each rack is modular such that the number and/or spacing of the vertically spaced levels can be changed (as discussed in Col. 5, line 66 – Col. 6, line 10). It would 
For claim 23, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show wherein the rack comprises one or more of the following: artificial lighting, such as one or more light emitting diodes (LEDs), at one or more levels of the rack, such as at every second level of the rack; one or more air blowers, such as one or more fans, at one or more levels of the rack; one or more readers to read a unique identifier on each of the containers as the container passes a location on the rack. However, Okabe et al. teaches a horticulture growing system comprising: one or more racks (Figs. 1-2: 3, 4, 5, 6); wherein the rack comprises one or more of the following: artificial lighting (as discussed in Col. 6, lines 20-24: 13), such as one or more light emitting diodes (LEDs), at one or more levels of the rack (as shown in Figs. 13-14), such as at every second level of the rack; one or more air blowers, such as one or more fans, at one or more levels of the rack; one or more readers to read a unique identifier on each of the containers as the container passes a location on the rack. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rack of Hirai et al. to include artificial lighting as taught by Okabe et al. for the advantage of providing light to the growing plants on the one or more racks.

s 12, 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Kuhn et al. (U.S. Patent No. 3,717,953).
For claim 12, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show wherein the drive system comprises a chain drive or a belt drive coupled to the carrier and a motor which drives the chain drive or the belt drive to move the carrier. However, Kuhn et al. teaches a horticulture growing system comprising: a carrier (Fig. 13: 19B), wherein the drive system comprises a chain drive or a belt drive (54) coupled to the carrier and a motor (56) which drives the chain drive or the belt drive to move the carrier (as discussed in Col. 7, lines 23-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rack of Hirai et al. to include the drive system as taught by Kuhn et al. for the advantage of operating the carrier for movement along vertically spaced levels.
	For claim 13, Hirai et al. as modified by Kuhn et al. disclose the invention substantially as claimed, but fail to specifically show wherein each of the elevator devices comprises a safety line to support the carrier if the chain drive or the belt drive fails. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elevator device of Hirai et al. and Kuhn et al. to include a manual pull, an additional chain drive, an additional belt drive, or a safety line for the advantage of protecting the plants and workers nearby the system in the even the chain drive or the belt drive fails, since applying this known apparatus of enhancement to a "base" device would have been 
For claim 30, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show wherein the second conveying device includes one or more driven rollers to move the containers from the rack to the crop storage area. However, Kuhn et al. teaches a horticulture growing system comprising: a conveying device (Fig. 13: rails at 52), the conveying device includes one or more driven rollers (Fig. 13: wheels of vehicle 50 driven by motor 56) to move the containers from the rack to the crop storage area (as discussed in Col. 7, lines 21-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rack of Hirai et al. to include the driven rollers as taught by Kuhn et al. for the advantage of operating the carrier for movement horizontally between planting, growing and storage areas of the system.

Claims 22, 35 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Helene et al. (U.S. Patent Application Publication No. 2014/0115958).
For claim 22, Hirai et al. disclose the invention substantially as claimed, but fails to specifically show wherein a temperature of the water in the primary watering system and/or the secondary watering system is controlled to control a temperature of the containers, the longitudinal supports and/or the air surrounding the rack. However, Helene et al. teaches a horticulture growing system comprising: one or more racks (Fig. 3: 380), and a watering system (Fig. 7: irrigation system 700); Helene et al. discloses a 
For claim 35, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show the system further comprising a processor to control one or more of the following aspects of the high density horticulture growing system: loading and unloading of the containers; movement of the containers between levels of the rack; movement of the containers between planting, growing, harvesting and storage areas; planting times; growing durations; harvesting times; watering; cleaning; power consumption; growing conditions, including fertilizers, nutrients, carbon dioxide (CO2) levels, light spectrum, lighting levels, temperature, humidity, ventilation, air pressure. However, Helene et al. teaches a horticulture growing system comprising: show the system further comprising a processor (Fig. 11A: 1106) to control one or more of the following aspects of the high density horticulture growing system: loading and unloading of the containers; movement of the containers between levels of the rack; movement of the containers between planting, growing, harvesting and storage areas; planting times; growing durations; harvesting times; watering; cleaning; power consumption; growing 
For claim 61, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show a plurality of high density horticulture growing systems as claimed in claim 1 in communication with a centralized data monitoring and collection system via one or more communication networks, wherein the centralized data monitoring and collection system transmits and receives data relating to the growing of crops to and from the plurality of high density horticulture growing systems. However, Helene et al. teaches a plurality of high density horticulture growing systems (as discussed in [0022]: multiple containers 200”) in communication with a centralized data monitoring and collection system via one or more communication networks, wherein the centralized data monitoring and collection system transmits and receives data relating to the growing of crops to and from the plurality of high density horticulture growing systems (as discussed in [0085]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hirai et al. to include the centralized database and communication networks as taught by Helene et al. for the advantage of sharing and retrieving historical records and modifying environmental functions for controlling the functions of the horticulture growing system.
27 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al., as applied to claims 1, 5, 7-10, 15, 17-19, 26, 28-29, 31, 33-34, 36, 43, 45-48, 53 and 55 above.
	For claim 27, Hirai et al. discloses the invention substantially as claimed, but fails to specifically show wherein the first conveying device includes an inclined section which slopes downward from the crop planting area toward a lower region of the respective rack. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first conveying device of Hirai et al. to include an inclined section which slopes downward from the crop planting area toward a lower region of the respective rack for the advantage of easily sliding the containers off of the first conveying device and onto a rack, since a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The first conveying device of Hirai et al. travels down to the bottommost cultivation rack, and thus an inclined section would allow the first conveying device to perform equally as well without having to travel to the bottommost rack.

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. in view of Miekka et al. (U.S. Patent No. 5,956,896). 
For claim 38, Hirai et al. discloses a building (as discussed in [0048]) housing the high density horticulture growing system of claim 1 (see rejection of claim 1 above), but fails to specifically show wherein a positive pressure is maintained within the building. However, Miekka et al. teaches a building (as shown in Fig. 1: 2) housing a horticulture 
For claim 40, Hirai et al. fails to specifically show the building of claim 38, where the building comprises one or more of the following: a transparent roof, or part thereof, and/or one or more transparent walls, or part thereof, to enable natural light to enter the building; a roof and/or one or more walls, or parts thereof, made from glass or a dual layer plastic; one or more openable and closable vents in a roof and/or wall; one or more fans to circulate air: one or more movable shade screens; an internal wall dividing a crop growing area from a crop planting area and a crop harvesting area. However, Miekka et al. teaches a building (as shown in Fig. 1: 2) housing a horticulture growing system (as discussed in Col. 2, lines 25-27), where the building comprises: a transparent roof, or part thereof, and/or one or more transparent walls, or part thereof, to enable natural light to enter the building (as shown in Fig. 1 and discussed in Col. 3, lines 16-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the building of Hirai et al. to include the transparent roof and walls as taught by Miekka et al. for the advantage of providing optimum growing conditions for allowing sunlight to pass through the building to the plants.

57 is rejected under 35 U.S.C. 103 as being unpatentable over Helene et al. (U.S. Patent Application Publication No. 2014/0115958) in view of Hirai et al. (U.S. Patent Application Publication No. 2014/0017043).
For claim 57, Helene et al. discloses a kit for the construction of the high density horticulture growing system comprising one or more racks (380), each rack comprising a frame to which one or more longitudinal supports (Fig. 4: 488) are coupled at a plurality of vertically spaced levels (Fig. 4: 482) to support a plurality of containers in which crops are grown; wherein the kit is transportable in a shipping container (Figs. 2A-2B: shipping container 200).
Helene et al. fails to specifically show the high density horticulture growing system comprising: one or more elevator devices. However, Hirai et al. teaches a high density horticulture growing system (as discussed in the abstract) comprising:
one or more racks (Figs. 1: 120, Fig. 2: R1, R2, R3), each rack comprising a frame (Fig. 1: 123) to which one or more longitudinal supports (Figs. 1, 2 and 4: S1, S2, S3) are coupled at a plurality of vertically spaced levels (as shown in Figs. 1, 5A-5D and 6A-6D and discussed in [0054]) to support a plurality of containers (Fig. 3: 112) in which crops are grown (as discussed in the abstract); and one or more elevator devices (Fig. 2: 131 and discussed in [0063]) to automatically move the containers between the vertically spaced levels. It would have been obvious to one having ordinary skill in the art to have modified the kit of Helene et al. to include the elevator devices as taught by Hirai et al. for the advantage of transporting crops along the vertically spaced levels.

s 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (U.S. Patent No. 9,854,750) in view of Hirai et al. (U.S. Patent Application Publication No. 2014/0017043).
For claim 58, Brusatore discloses a high density horticulture growing system comprising a crop planting area (Fig. 1: 28), a crop growing area (Fig. 1: 30) and a crop storage area (Fig. 1: 18), the system further comprising: one or more racks (Figs. 1-2: 44) each comprising a plurality of the vertically spaced levels (as shown in Figs. 3-7); one or more elevator devices (Fig. 1: scissor lifts 34, 36, 38) to automatically move the containers between the vertically spaced levels of the racks; and a second conveying device (Fig. 1: 26) to move containers at least horizontally from each rack (44) to the crop storage area (as discussed in Col. 5, lines 20-40: 18).
Brusatore fails to specifically show a first conveying device to move containers, in which crops are grown, at least horizontally to each rack from the crop planting area. However, Hirai et al. teaches a high density horticulture growing system (as discussed in the abstract) comprising: one or more racks (Figs. 1: 120, Fig. 2: R1, R2, R3); and a first conveying device (Figs. 1-2: 149a) to move containers, in which crops are grown (as shown in Fig. 3 and discussed in [0071]), at least horizontally to each rack from the crop planting area (Fig. 1 and as discussed in [0103]: 161). It would have been obvious to one having ordinary skill in the art to have modified the system of Brusatore to include the first conveying device as taught by Hirai et al. for the advantage of transporting crops along the horizontally between the horticulture growing system to different racks for different growth needs.
.

Allowable Subject Matter
Claims 49 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohara et al. (U.S. Patent Application Publication No. 2015/0282437) shows a horticulture growing system comprising an elevator device 130; and Kuhn et al. (U.S. Patent No. 3,896,941) shows a horticulture growing system comprising an elevator device 48, 50, 54.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.